Field, J.
The exceptions describe a machine of such a kind that the fact that it became clogged with the hemp was not necessarily evidence of negligence on the part of anybody. No evidence is recited in the exceptions that the machine was not a good one of its bind, and in good order up to the time when the “ hemp became entangled, and passed over the drum and adhered to the teeth underneath.” In the ordinary use of the machine, the heckle-pins would get out of order, and it does not appear that the pins were actually out of order when the plaintiff began work with the machine on the afternoon of the day of the accident, or at any time thereafter, until the hemp became entangled and was carried over the drum. The exceptions therefore fail to show that the instruction requested at the close of the-charge was applicable to any evidence in the case. But, assuming that some instructions on the subject were necessary or appropriate, the instruction requested was too broad., While it was the duty of the defendant to furnish suitable machinery, and to keep it in proper repair, the making of such ordinary repairs as the use of the machine required to keep it in order from day to day may be entrusted to servants; and, if the master employs competent servants for that purpose, and supplies them with suitable means, the master performs his duty, and such servants are fellow servants with those employed to use the machine. Johnsons v. Boston Tow-Boat Co. 135 Mass. 209.
The instruction given, as applied to the evidence, was substantially a correct statement of the law.

Exceptions overruled.